DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: Examiner called applicant’s representative and notified the applicant's representative about the restriction on 06/08/2021.

Election/Restrictions
This application contains claims directed to the following patentably distinct species:

I.	Species corresponding to Fig. 9A and Fig. 9B and includes claims 1-21, is drawn to a method for secure wireless communication at an apparatus associated with a network. The method includes receiving a wireless local area network termination point (WLAN) addition request from a wireless wide area network (WWAN) node, the WLAN  termination addition request including a cryptographic key and a user equipment identifying a user equipment (Fig. 9A, Item 902), generating a network-generated first identifier based on the user equipment identifier and the cryptographic key received form the WWAN node (Fig. 9A, Item 904), receiving an extensible authentication protocol (EAP) identity response form an access point associated with the network, the EAP identity response including a user equipment-generated first identifier (Fig. 9A, Item 908)… receiving an EAP challenge response message form the access point, the (Fig. 9B, Item 914), where authentication is based on an extensible authentication protocol (EAP) response message received form an access point associated with the network including a user equipment-generated identifier (Fig. 9B, Item 916).

II.	Species corresponding to Fig. 10A and Fig. 10B and includes claims 22-35, is drawn to a method for secure wireless communication at an apparatus associated with a network. The method includes receiving an association request form a user equipment that includes a pairwise master key identifier (PMKID) (Fig. 10A, Item 1002), determining that no corresponding pairwise master key security association (PMKSA) associated with the PMKID is stored at the network (Fig. 10A, Item 1004), transmitting an extensible authentication protocol (EAP) identity request to the user equipment (Fig. 10A, Item 1006)… transmitting the EAP challenge message to the user equipment (Fig. 10B, Item 1014) where authentication is based on an extensible authentication protocol (EAP) response message received form a user equipment, and  including a user equipment-generated identifier (Fig. 10B, Item 1016).

III.	Species corresponding to Fig. 12 and includes claims 36-56, is drawn to a method for secure wireless communication at an apparatus associated with a network. The method includes obtaining a cryptographic key from a wireless wide area network (WWAN) security context (Fig. 12, Item 1202), utilizing the cryptographic key as a pairwise master key (PMK) for a security association with an access point of a wireless (Fig. 12, Item 1204), where authentication is based on a pairwise master key identification (PMKID) derived from the combination of a cryptographic key, an identifier of device, and an identifier of an access point (Fig. 12, Item 1206).

All 3 species are drawn to different methods and devices for secure wireless communication at an apparatus associated with a network; independents claims are using different modes of operation and relying on different features to achieve security functions, also the dependent claims are relying on different features as well. For these reasons the 3 species will require separate examinations and the search for different prior arts which represent a serious burden on the examiner.

The species are independent or distinct because they have different modes of operations and because claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: The species require 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, 

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN SAADOUN whose telephone number is (571)272-8408.  The examiner can normally be reached on Mon-Fri 9:00-5:00.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HASSAN SAADOUN/Examiner, Art Unit 2435

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435